Order entered October 26, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00728-CR

                        SHANCEY TYMANE FRANKLIN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 066137

                                            ORDER
       We REINSTATE this appeal.

       On October 13, 2016, we granted the motion to withdraw filed by appellant’s appellate

counsel and ordered the trial court to appoint new counsel. We have received the trial court’s

order appointing Gaylon Riddels to represent appellant in this appeal. We DIRECT the Clerk to

list Gaylon Riddels as appellant’s appointed attorney of record.

       We ORDER appellant to file his brief within FORTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of thie order, by electronic transmission, to

Gaylon Riddels and the Grayson County District Attorney’s Office.


                                                      s/    LANA MYERS
                                                            JUSTICE